DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 6-9 and 12-13 is objected to because of the following informalities:
	-In claims 6, 8-9, 13, “particularly” and “preferably” should be removed/corrected.  
	-In claims 7 and 12, “and/or” should be removed/corrected.   Appropriate correction is required in response to this action.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3, 5, 7-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgmeier et al. (Borgmeier) (Publish Number US 2010/0263740). 
Regarding claims 1 and 17, Borgmeier discloses a tubing (2) for a fluid medium of motor vehicles, comprising a tube (1, 2), at least one heating wire (6, 10, 8a, 8b, 12a, 12b), and a plug (4, 4a) arranged on a tube end (2a) of the tube (2) (as seen in Figures 1-4 and 19-20, the end of tubing 2 is adapted to the connector 4a) (e.g. See Paragraphs [0030-0032]), wherein the plug has a plug shank (18, 18a, 18b) (as shown in Figure 19) (e.g. See Paragraphs [0040 and 0062]) and a housing surrounding the tube end and the heating wire (10) (e.g. See Paragraphs [0039-0042]), wherein the plug shank comprises a collar (22, 28) for latching in a connector (4, 24) (e.g. See Paragraphs [0037-0040]); wherein the tube has an inner tube (2) and a contact element (9, 6, 8), wherein the heating wire (6, 10, 8a, 8b, 12a, 12b) is arranged between the inner tube and the contact element (e.g. See Figures 2-4 and 19; Paragraphs [0037-0039]), wherein the contact element (9) brings the heating wire in contact with the inner tube (2) (e.g. See Figures 2-4 and 19; Paragraphs [0037-0039]), and wherein the housing (20) partially surrounds the contact element (9, 6, 8); and wherein a first segment (as seen in Figures 1-4 and 19-20, where the end of tubing coaxial sheath 20 is ending at the collar 22) of the heating wire runs on the tube end between the contact element and the inner tube (e.g. See Paragraphs [0039-0044]), and wherein a second segment (where inside the connector 4, 24) of the heating wire (10, 12, 12a, 12b) runs between the contact element and the housing (24) (e.g. See Figures 2-4 and 19; Paragraphs [0032-0039]).
	Regarding claim 3, Borgmeier further discloses wherein the plug shank and the plug are free of alignment elements arranged in or on the plug shank and plug for aligning the heating wire (the two-half shells 24a, 24b lock together) (e.g. See Paragraphs [0039 and 0045]).
	Regarding claim 5, Borgmeier further discloses wherein the heating wire and the plug shank do not overlap in the axial direction (e.g. See Paragraphs [0039-0044]).

	Regarding claim 8, Borgmeier further discloses wherein the heating wire has a strand with a plastic coating, wherein the plastic coating preferably comprises a fluoroplastic (e.g. See Paragraphs [0030, 0035, 0055]).
	Regarding claim 9, Borgmeier further discloses wherein the tube comprises a protective tube (20), wherein preferably the protective tube is sealed with respect to the inner tube on the tube end (e.g. See Paragraphs [0037, 0039, 0058-0059]).
	Regarding claim 10, Borgmeier further discloses wherein the housing encloses a space filled with air between itself and the tube end (e.g. See Paragraphs [0057-0058]).
	Regarding claim 11, Borgmeier further discloses wherein the housing and the holder are designed in such a manner that they do not contact each other (e.g. See Paragraphs [0035-0040]).
	Regarding claim 12, Borgmeier further discloses wherein a segment of the tube end and/or the inner tube is inserted into the plug shank and/or into a receptacle of the plug shank (e.g. See Paragraphs [0039-0042]).
	Regarding claim 13, Borgmeier further discloses wherein the housing surrounds at least one electrical connection (16, 14a, 14b), and two or three electrical connections, which are used to establish a contact between the heating wire and a PTC thermistor, or to establish a contact between two heating wire segments (e.g. See Paragraphs [0034-0036]).
	Regarding claim 14, Borgmeier further discloses wherein the holder has at least one receptacle, for receiving an electrical connection, wherein the receptacle hollow-cylindrical in design (e.g. See Paragraphs [0034-0036, and 0058-0059]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borgmeier et al. (Borgmeier) (Publish Number US 2010/0263740)  in view of design choice.
	Regarding claims 2 and 15, Borgmeier discloses all the claimed limitation as discussed above except that the second segment of the heating wire has a length which is at least 1.5-3.0 times greater than the extension of the second segment of the heating wire in the axial direction.
	Regarding the specific range of the length of the heating wire, it is the examiner’s position that a range at least 1.5-3.0 times of the heating wire greater than the extension of the second segment of the heating wire in the axial direction, would have been an obvious matter of design 
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
Claims 4 and 6 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgmeier et al. (Borgmeier) (Publish Number US 2010/0263740) in view of Hackel et al. (Hackel) (Patent Number 10,012,336).
	Regarding claim 4, Borgmeier discloses all the claimed limitation as discussed above except a heat conducting element is arranged in the interior of the tube end, and said heat conducting element extends into the plug shank.
	Hackel teaches that it is conventional in the art, to use a heat conducting element (17, 3) is arranged in the interior of the tube (10) end, and said heat conducting element extends into the plug shank (1, 8) (See Fig. 2; col. 5, lines 32-67; col. 8, lines 3-37).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a heat conducting element is arranged in the interior of the tube end, and said heat conducting element extends into the plug shank of Borgmeier, as taught by Hackel for the heating the reducing fluid injecting into the exhaust gas system of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

	Regarding claim 6, Hackel further discloses wherein the housing surrounds at most 70%, preferably at most 50% and particularly preferably at most 30% of the axial extension of the plug shank (See Fig. 2; col. 5, lines 12-32).



Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Rosenfeldt et al. (Pat. No. 10508577), Haeberer et al. (Pat. No. 9708948), Breland et al. (Pat. No. 5379742), Ristovski et al. (Pub. No. 2013/0220467), and Powell et al. (Pat. No. 2012/0234421), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 27, 2021